Case 2:18-cv-08022-GJS Document 30 Filed 06/19/20 Page 1 of 1 Page ID #:574



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     DEBBIE ROBERSON,                        )   Case No.: 2:18-cv-08022-GJS
11                                           )
                 Plaintiff,                  )   [PROPOSED] ORDER AWARDING
12                                           )   EQUAL ACCESS TO JUSTICE ACT
           vs.                               )   ATTORNEY FEES AND EXPENSES
13                                           )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,        )   U.S.C. § 1920
                                             )
15               Defendant                   )
                                             )
16                                           )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that fees and expenses in the amount of $4,100.00 as
20
     authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
21
     by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
22
     DATED: June 19, 2020
23
24                                         ___________________________________
                                           GAIL J. STANDISH
25                                         UNITED STATES MAGISTRATE JUDGE
26

                                             -1-
